Citation Nr: 1107136	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES


1.  Entitlement to service connection for osteoarthritis of all 
major joints.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for pinched ulnar nerve of 
the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to July 1992 and 
from February 2003 to May 2004 with service in Kuwait and Iraq 
from April 2003 to July 2003.  In between his active periods of 
duty, the Veteran served in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Buffalo, New York 
Department of Veterans' Affairs (VA) Regional Office (RO).  The 
case has since been transferred to the Providence, Rhode Island 
VARO.

This case was remanded by the Board in January 2008 and July 2009 
for further development.  The July 2009 Board decision also 
denied the issues of service connection for a right ear hearing 
loss, a left toe disability and a right wrist disability.  As 
Board decisions are final when issued and it appears that the 
Veteran has not appealed this decision, these matters are not in 
appellate status and need not be addressed further.  See 38 
U.S.C.A. § 7104.

The Board notes that the issues of service connection for a low 
back disability and gastroesophageal reflux disease (GERD) were 
granted by a February 2009 rating decision and the issue of 
service connection for a bilateral hand disability, to include 
Raynaud's Syndrome was granted by an October 2010 rating 
decision.  Therefore, the Board finds that as these issues were 
granted in full, they are not in appellate status before the 
Board and need not be addressed further.

The issue of service connection for osteoarthritis of all major 
joints is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that a left shoulder disability 
and a pinched ulnar nerve of the right elbow are related to his 
active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the 
criteria for the establishment of service connection for a left 
shoulder disability and a pinched ulnar nerve of the right elbow 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).  The legislation 
has eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the Appellant and the representative, 
and has enhanced its duty to assist an appellant in developing 
the information and evidence necessary to substantiate a claim.  
See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the Veteran in proceeding 
with this issue given the fully favorable nature of the Board's 
decision.  




Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).


Analysis

1.  Left Shoulder Disability

In statements presented throughout the duration of the appeal, 
the Veteran has maintained that his current left shoulder 
disability originated during his active service.  

Service treatment reports reflect that, upon entrance into his 
second period of active service, the Veteran did not report any 
disabilities of the left shoulder and none were found upon 
clinical evaluation.  The Veteran was treated for with bilateral 
shoulder pain in November 2003, diagnosed as bilateral shoulder 
impingement.  He was thereafter diagnosed with shoulder 
tendonitis in December 2003, though neither shoulder was 
specified.  A November 2003 X-ray of the left shoulder, taken 
pursuant to complaints of bilateral shoulder pain for four 
months, revealed no significant abnormality other than mild 
asymmetry of the left AC joint suggesting either capsular strain 
or old injury.  A November 2003 medical record consultation sheet 
noted that the Veteran had an abnormal x-ray finding suggesting 
capsular injury and requested that he undergo a magnetic 
resonance imaging (MRI) of the left shoulder.  A November 2003 
MRI of the left shoulder revealed a normal examination.  In 
December 2003 the Veteran was provided a physical profile in 
which he was noted to have multiple joint tenderness, though 
neither shoulder was specified.  A December 2003 service 
treatment report also reflects a diagnosis of shoulder 
tendonitis.  

In January 2004, the Veteran was provided a separation 
examination, report of medical history and report of medical 
assessment in which he reported a history of severe tendonitis in 
the left and right shoulders; painful shoulder, elbow or wrist; 
arthritis, rheumatism or bursitis; swollen or painful joints; and 
bone, joint or other deformity.  The separation examination noted 
upon clinical evaluation that the Veteran had abnormalities of 
the upper extremities, noted as pain with abduction at 100 
degrees in the right and left upper extremities with tenderness 
on palpation of the rotator cuff.  

Service treatment reports from February 2004 reflect that the 
Veteran was evaluated by a rheumatology physician in which he was 
noted to have some tendinitis, shoulder-wise.  Subsequent service 
treatment reports in February 2004 and March 2004 reflect that 
the Veteran was treated for left shoulder pain and bilateral 
shoulder pain.

In an April 2004 VA examination, the Veteran reported a history 
of bilateral shoulder pain and intermittent tendonitis.  The 
examiner found that the Veteran's symptoms were consistent with a 
rotator cuff irritation/tear and believed that was the diagnosis 
of the left shoulder disability.  

VA outpatient treatment reports from August 2004 to August 2005 
reflect that the Veteran was diagnosed with bilateral shoulder 
pain and impingement.  Specifically in January 2005, the 
Veteran's problems included bilateral shoulder pain/impingement 
and the assessment included all the problems listed in his past 
medical history.  

Subsequent VA medical records from October 2006 to August 2010 
reflect that the Veteran's active problems included 
bursae/tendons disorder of the shoulder.  

In a November 2009 VA examination, the Veteran was diagnosed with 
progressive limitation of motion of the left shoulder with mild 
functional impairment.  The examiner opined that it was at least 
as likely as not that the Veteran's service could have irritated 
or aggravated the shoulder condition.  

A February 2010 VA examination included another evaluation of the 
left shoulder by the same examiner who conducted the November 
2009 VA examination.  At this time, the Veteran was provided a 
diagnosis of left shoulder pain of unknown etiology with no 
functional impairment.  The examiner found during this 
examination that he believed there was insufficient data since 
the November 2009 VA examination to warrant any further 
statement.  

After a careful review of the record, the Board has determined, 
based upon the medical and satisfactory lay evidence set forth 
above, that the Veteran's left shoulder disability constitutes a 
chronic disease which began in service and now continues to be 
symptomatic.  In this regard, the Board notes that the Veteran 
was diagnosed with bilateral shoulder impingement and shoulder 
tendonitis during his period of active service, he had complained 
of this condition in the January 2004 separation examination and 
in subsequent service treatment reports from February and March 
2004 and he was diagnosed with rotator cuff irritation/tear of 
the left shoulder in the April 2004 VA examination, with 
subsequent diagnoses of bilateral shoulder impingement, 
bursae/tendons disorder of the shoulder in VA outpatient 
treatment reports.  The Board also points out that while the 
February 2010 VA examiner provided a diagnosis of left shoulder 
pain of unknown etiology with no functional impairment, he 
previously had diagnosed the Veteran with progressive limitation 
of motion of the left shoulder with mild functional impairment.  

On balance, there is evidence of a continuity of symptomatology 
during the Veteran's second period of active service, from 2003 
to 2004, and subsequent diagnoses of a left shoulder disability, 
including rotator cuff irritation/tear of the left shoulder, 
bilateral shoulder impingement, bursae/tendons disorder of the 
shoulder, and progressive limitation of motion of the left 
shoulder with mild functional impairment within the year 
following the Veteran's separation from active service and 
thereafter.  In fact, the April 2004 VA examination was conducted 
just a few months after the Veteran's separation examination and 
one month prior to his actual separation from active duty in May 
2004.  Thus, resolving all reasonable doubt in favor of the 
Veteran, service connection for a left shoulder disability is 
warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Pinched Ulnar Nerve of the Right Elbow

In statements presented throughout the duration of the appeal, 
the Veteran has maintained that his current pinched ulnar nerve 
of the right elbow originated during his active service.  

Service treatment reports reflect that, upon entrance into his 
second period of active service, the Veteran did not report any 
disabilities of the right elbow or nerves and none were found 
upon clinical evaluation.  In January 2004, the Veteran was 
provided a separation examination, report of medical history and 
report of medical assessment in which he reported a history of 
painful shoulder, elbow or wrist, and bone, joint or other 
deformity.  The separation examination noted upon clinical 
evaluation that the Veteran had abnormalities of the upper 
extremities, noted as pain with abduction at 100 degrees in the 
right and left upper extremities with tenderness on palpation of 
the rotator cuff.  

In March 2004, while the Veteran was still on active duty, he was 
referred for testing of the right upper extremity to evaluate him 
for carpel tunnel syndrome.  A March 2004 neurological evaluation 
revealed a diagnosis of mild to moderate neuropathy of the right 
ulnar motor nerve across the elbow.  

In an April 2004 VA examination, the Veteran reported a history 
of having been diagnosed with a pinched ulnar nerve of the right 
elbow.  The examiner found that it seemed like the Veteran had a 
positive electromyograph (EMG) of the right ulnar nerve but with 
no related symptomatology and no physical impairment.  

In a February 2010 VA examination, the Veteran reported that 
while deployed in Iraq, he had a number of injuries in which he 
had hit his funny bone.  The examiner noted that the Veteran had 
been evaluated with EMG and nerve conditions studies which showed 
mild to moderate slowing at the right ulnar nerve.  The examiner 
found that, based upon the Veteran's history and available 
treatment records it appeared that it was as likely as not that 
the Veteran had a very mild right ulnar neuropathy at the elbow.  
The examiner also noted that this diagnosis was made primarily 
from an electrodiagnostic standpoint though the Veteran had 
little to no sign of significant ulnar neuropathy.  

After a careful review of the record, the Board has determined, 
based upon the medical and satisfactory lay evidence set forth 
above, that the Veteran's pinched ulnar nerve of the right elbow, 
diagnosed as mild right ulnar neuropathy at the elbow, 
constitutes a chronic disease which began in service and now 
continues to be symptomatic.  In this regard, the Board notes 
that the Veteran had complained of this condition upon separation 
from service in the January 2004 separation examination, he was 
subsequently diagnosed with mild to moderate neuropathy of the 
right ulnar motor nerve across the elbow during his period of 
active service in March 2004, and was diagnosed with very mild 
right ulnar neuropathy at the elbow in the February 2010 VA 
examination.  In addition, the April 2004 VA examination, 
conducted just prior to the Veteran's separation from active 
service, noted that it seemed like the Veteran had a positive 
electromyograph (EMG) of the right ulnar nerve.  

On balance, there is evidence of a continuity of symptomatology 
during the Veteran's second period of active service, from 2003 
to 2004, was noted to have a positive electromyograph (EMG) of 
the right ulnar nerve in the April 2004 VA examination and a 
subsequent diagnosis of very mild right ulnar neuropathy at the 
elbow in February 2010.  Thus, resolving all reasonable doubt in 
favor of the Veteran, service connection for a pinched ulnar 
nerve of the right elbow is warranted.  38 C.F.R. § 3.102 (2010).  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is granted.  

Service connection for a pinched ulnar nerve of the right elbow 
is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for osteoarthritis of all major joints.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  
Regrettably, this case must be remanded again for a VA 
examination.  

In the July 2009 remand, the Board instructed the RO to provide 
the Veteran with a VA examination and an opinion to specifically 
address the question as to whether the Veteran's current 
osteoarthritis of all major joints was related to or caused by 
his active service.  In doing so, the Board found that a VA 
examination with an opinion was necessary as there was medical 
evidence of treatment in service for osteoarthritis of all major 
joints, medical evidence of a current diagnosis of osteoarthritis 
of all major joints, and lay evidence of a continuity of symptoms 
since active service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 
1276 (2010).  

Of significance, service treatment records reflect that the 
Veteran was treated for and diagnosed with generalized 
osteoarthritis, multiple arthralgias; possible arthritis; 
multiple joint arthralgias; degenerative uptake in bilateral 
shoulders, sternoclavicular joints and bilateral knees; and 
multiple joint tenderness.  In a March 2004 service treatment 
report, the Veteran was provided a nuclear medicine total body 
scan in which he was diagnosed with degenerative type uptake in 
the bilateral shoulders, sternoclavicular joints and bilateral 
knees.  

Thereafter, an April 2004 VA examination reflects the Veteran 
reported having osteoarthritis of the major joints and, in 
reviewing a March 2004 Nuclear Medicine Total Body Scan, the 
examiner concluded that the findings of this report were 
inconsistent with osteoarthritis and he thought the Veteran was 
misdiagnosed.  The examiner found that he could not do an 
evaluation because of a hotspot on a bone scan without 
symptomatology and therefore he did not examine every single 
joint in the Veteran's body.  He also concluded that he could not 
give a diagnosis or etiology for the hotspots on the 
scintigraphic scan, however, he did note that "this was a common 
area for the increased uptake."  

VA outpatient treatment reports from August 2004 to August 2005 
reflect that the Veteran was diagnosed chronic arthralgias/muscle 
pain and weakness and generalized osteoarthritis.  The Veteran 
also reported in October 2004 that he had been diagnosed with 
degenerative joint disease since his military service.   
Subsequent VA outpatient treatment reports through August 2010 
reflect the Veteran's active problems included generalized 
arthritis.  

Following the July 2009 remand, the Veteran was provided with a 
VA examination for all joints in February 2010.  In this 
examination, the VA examiner however, did not provide an 
examination of all joints, finding that the examination request 
was rather vague in terms of the orthopedic examination.  The VA 
examiner then proceeded to examine the Veteran's left shoulder 
and cervical spine.  

The Board notes that as a VA examination of the joints was not 
provided to evaluation the Veteran's osteoarthritis of all major 
joints, the July 2009 remand instructions with respect to the 
Veteran's claim for service connection for osteoarthritis of all 
major joints have not been substantially complied with.  As the 
Board specifically remanded this claim in July 2009 for a VA 
orthopedic examination of the joints and an opinion as to whether 
the Veteran's current osteoarthritis of all major joints, was 
related to or caused by his active service, which was not 
addressed in the February 2010 VA examination, this claim must be 
remanded again for a VA examination of the Veteran's joints and 
opinion to be provided.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

To ensure due process of law and proper compliance with the 
Board's July 2009 remand instructions, the case is REMANDED for 
the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
osteoarthritis of all major joints.  The 
claims folder and a copy of this remand are 
to be made available to and reviewed by the 
examiner in connection with the examination.  
The examination report is to contain a 
notation that the examiner reviewed the 
claims file, to include:  (1) the service 
treatment reports demonstrating diagnoses of 
generalized osteoarthritis, multiple 
arthralgias; possible arthritis; multiple 
joint arthralgias; degenerative uptake in 
bilateral shoulders, sternoclavicular joints 
and bilateral knees; and multiple joint 
tenderness; and (2) the VA outpatient 
treatment reports reflecting diagnoses of 
chronic arthralgias/muscle pain and weakness 
and generalized arthritis.  

The examination is to include a review of the 
Veteran's history and current complaints, as 
well a comprehensive evaluation.  All tests 
deemed necessary should be conducted, 
including any radiology testing to determine 
whether arthritis is present in any major 
joints.  

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current diagnosis 
of osteoarthritis of any of the major joints?  
If so, please specify the diagnosis (or 
diagnoses).  The examiner is asked to 
identify the major joints involved.  

b.  If the examiner finds that the Veteran 
has current osteoarthritis of any major 
joints identified, is it at least as likely 
as not (50 percent or greater probability):  
(i) that such condition had its onset during 
the Veteran's periods of active duty from May 
1992 to July 1992 and from February 2003 to 
May 2004; or, (ii) that such disorder was 
caused by any incident or event that occurred 
during such periods?  

c.  If the examiner finds the Veteran does 
not have a current diagnosis of 
osteoarthritis of any of the major joints, he 
is asked to comment specifically on the 
findings made with respect to 
osteoarthritis/arthritis of multiple joints 
during the Veteran's active service and those 
made in the VA outpatient treatment records 
after the Veteran's active service.   

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


